 1
 2
 3
 4
 5
                       IN THE UNITED STATES DISTRICT COURT
 6
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
     TI, LIMITED                                 Case No: 3:19-cv-01830-WQH-KSC
 8
                        Plaintiff,
 9                                               ORDER
           v.
10
     GRUPO VIDANTA; DANIEL
11   CHAVEZ; and DOES 1-100, inclusive,
12                      Defendants.
13   HAYES, Judge:
14         The matter before the Court is the Motion to Dismiss Plaintiff’s Complaint
15   pursuant to Federal Rules of Civil Procedure 12(b)(2)-(6) filed by Defendant Chavez.
16   (ECF No. 3).
17         On July 1, 2019, Plaintiff TI, Limited commenced this action by filing a
18   Complaint in the Superior Court of California for the County of San Diego, assigned
19   case number 37-2019-00034144-CU-BC-CTL, against Defendant Grupo Vidanta and
20   Defendant Chavez. (ECF No. 1 at 1). On September 23, 2019, Defendant Chavez
21   removed the action to this Court pursuant to 28 U.S.C. § 1332, diversity jurisdiction, 28
22   U.S.C. § 1441(b), and 28 U.S.C. § 1446. Id. at 1-3. On September 30, 2019, Defendant
23   Chavez filed a Motion to Dismiss the Complaint. (ECF No. 3). On October 21, 2019,
24   Plaintiff filed an Amended Complaint, which is the operative pleading in this case.
25   (ECF No. 4).
26         Plaintiff had a right to file an Amended Complaint pursuant to the Federal Rules
27   of Civil Procedure. See Fed. R. Civ. P. 15(a)(1) (“A party may amend its pleading once
28
                                                -1-
 1   as a matter of course within ... 21 days after serving it, or ... if the pleading is one to
 2   which a responsive pleading is required, 21 days after service of a responsive pleading
 3   or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.).
 4   Once filed, an amended complaint supersedes the original complaint in its entirety. See
 5   London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981). Defendant Chavez’s
 6   Motion to Dismiss the Complaint became moot once the Amended Complaint was filed.
 7         IT IS HEREBY ORDERED that the Motion to Dismiss Plaintiff’s Complaint
 8   pursuant to Rules 12(b)(2)-(6) (ECF No. 3) is DENIED AS MOOT.
 9    Dated: October 28, 2019
10
11                                                ~;Q~~y(~
12                                                 United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
